MEMORANDUM **
Cesar Hernandez-Gallardo petitions for review of the Board of Immigration Appeals’ (“BIA”) decision finding petitioner ineligible for cancellation of removal as an aggravated felon on account of his prior conviction for robbery under California Penal Code § 211.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); see also 8 U.S.C. § 1101(a)(43)(F) (“crime of violence” for which the term of imprisonment is at least one year is an aggravated felony); 8 U.S.C. § 1101(a)(48)(B) (term of imprisonment includes period of incarceration or confinement ordered by a court “regardless of any suspension of the imposition or execution of that imprisonment or sentence in whole or in part.”); 8 U.S.C. § 1227(a)(2)(A)(iii) (alien convicted of an aggravated felony at any time after admission is deportable). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal con*963firmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.